Brown, J.
(dissenting) — In my view, C.J.’s contention that a court must separately decide witness competency at the time a statement is made was properly analyzed and rejected in State v. Gribble, 60 Wn. App. 374, 804 P.2d 634 (1991). Deciding in-court witness competency nine months later is just not the same as deciding the competency of a hearsay declarant when the statement is made or the reliability of child hearsay statements under RCW 9A.44.120. See State v. Justiniano, 48 Wn. App. 572, 578-79, 740 P.2d 872 (1987).
Moreover, while C.J. focuses on the officer’s remarks about B.’s truth telling, contrary evidence came from the parents. Deciding credibility, the trial court considered the entire time, content, and circumstances before exercising its fact-finding discretion. RCW 9A.44.120(1). The State produced evidence “showing that the time, content, and circumstances of the statements provide sufficient indicia of reliability.” Majority at 797. Thus, the trial court recited tenable reasons and grounds for its conclusions of corroboration and reliability. And, the trial court specifically, if incorrectly, noted the State needed to jump the “hurdle” of showing B. competent before it ruled. Report of Proceedings at 194.
*799In sum, we should follow Gribble rather than Karpenski? The Ryan2
3 court’s reference regarding competency at the time of the statements is explained correctly in the Gribble majority, and additionally explained by Judge Forrest as not technical, but in context generally meaning “the ability to receive, retain and relate accurate impressions of an occurrence.” Gribble, 60 Wn. App. at 389 (Forrest, J., concurring).
Accordingly, I respectfully dissent.
Review granted at 146 Wn.2d 1002 (2002).

 State v. Karpenski, 94 Wn. App. 80, 971 P.2d 553 (1999).


 State v. Ryan, 103 Wn.2d 165, 691 P.2d 197 (1984).